___________

                                     No. 96-3119
                                     ___________

Samuel Hernandez,                         *
                                          *
              Petitioner,                 *
                                          *   On Petition for Review of the
     v.                                   *   Decision of the Railroad
                                          *   Retirement Board.
Railroad Retirement Board,                *
                                          *
              Respondent.                 *   [UNPUBLISHED]


                                     ___________

                        Submitted:   January 6, 1997

                            Filed:   January 10, 1997
                                     ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Samuel Hernandez petitions this court for review of the final
decision of the Railroad Retirement Board that he is no longer entitled to
have his annuity calculated under the special guaranty provision of the
Railroad Retirement Act.      45 U.S.C. § 231b(f)(3). We find no error of law
and conclude the Board's decision is supported by substantial evidence.
Accordingly, we affirm.      See 8th Cir. R. 47B.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.